
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1279
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Tiahrt (for
			 himself, Mr. Forbes,
			 Mr. Roe of Tennessee,
			 Mr. Posey,
			 Mr. Herger,
			 Mr. Franks of Arizona,
			 Mr. Bartlett,
			 Mr. Harper,
			 Mr. Aderholt,
			 Mr. Pence,
			 Mr. Miller of Florida,
			 Mr. Davis of Kentucky,
			 Mr. Wamp, Mr. Alexander, Mr.
			 Westmoreland, Mr. Kline of
			 Minnesota, Mr. Bachus,
			 Mr. Hunter,
			 Mrs. Blackburn,
			 Mr. Lamborn,
			 Mr. Wilson of South Carolina, and
			 Mr. Latta) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Calling for an appeal of the ruling which
		  found the National Day of Prayer to be unconstitutional and expressing the
		  support of the House of Representatives for the institution of an annual
		  National Day of Prayer.
	
	
		Whereas the first action of America’s first Congress in
			 1774 was to ask a minister to open with prayer and to lead Congress in the
			 reading of 4 chapters of the Bible;
		Whereas the Establishment Clause of the First Amendment to
			 the United States Constitution was intended by our Founding Fathers to prohibit
			 one religious denomination from enjoying the exclusive backing of government
			 and to prohibit the Federal establishment of any type of religious uniformity
			 or orthodoxy that rewards observers and punishes violators;
		Whereas the First Amendment guarantees the right of
			 elected and appointed officials to express their religious beliefs through
			 public prayer;
		Whereas public prayer and national days of prayer are a
			 long-standing American tradition to bolster national resolve and summon the
			 national will for victory;
		Whereas the Continental Congress asked the colonies to
			 pray for wisdom in forming a Nation in 1775;
		Whereas Benjamin Franklin proposed that the Constitutional
			 Convention begin each day with a prayer;
		Whereas General George Washington, as he prepared his
			 troops for battle with the British in May 1776, ordered them to pray for the
			 campaign ahead, that it would please the Almighty to prosper the arms of
			 the united colonies and establish the peace and freedom of
			 America upon a solid and lasting foundation;
		Whereas President John Adams declared May 9, 1798, as a
			 National Day of Prayer, that our country may be protected from all the
			 dangers which threaten it;
		Whereas President James Madison, who wrote the First
			 Amendment to the Constitution, issued four proclamations calling the Nation to
			 a day of prayer;
		Whereas President Abraham Lincoln, on March 30, 1863,
			 issued a proclamation, recognizing the Supreme Authority and just
			 Government of Almighty God, and designated April 30, 1863, as a
			 National Day of Prayer;
		Whereas President Harry S. Truman, on April 17, 1952, by
			 signing Public Law 82–324, established an annual National Day of Prayer;
		Whereas, in 1988, President Ronald Reagan designated the
			 first Thursday in May as the annual National Day of Prayer;
		Whereas, since 1988, each President has issued a
			 nonsectarian proclamation of the National Day of Prayer;
		Whereas, in 1998, President Bill Clinton called on
			 people of every religious denomination gather to worship according to
			 their faith. In churches, synagogues, temples, and mosques, Americans come
			 together to pray;
		Whereas, in 2002, President George W. Bush issued a
			 proclamation calling on, our citizens to reaffirm the role of prayer in
			 our society and to honor the religious diversity our freedom permits by
			 recognizing annually a National Day of Prayer;
		Whereas the Supreme Court of the United States affirmed
			 the integral in an unanimous ruling declaring This is a religious
			 people. … From the discovery of this continent to the present hour, there is a
			 single voice making this affirmation;
		Whereas the Supreme Court has a lengthy history of
			 affirming the practice of public prayer conducted and encouraged by the Federal
			 Government;
		Whereas, in 2008, a lawsuit was brought against the
			 Federal Government questioning the constitutionality of the annual National Day
			 of Prayer; and
		Whereas, on April 15, 2010, U.S. District Judge Barbara
			 Crabb ruled that the annual National Day of Prayer was a violation of the First
			 Amendment to the Constitution: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages
			 Attorney General Eric Holder to appeal the ruling by United States District
			 Judge Barbara Crabb, which found the National Day of Prayer to be
			 unconstitutional; and
			(2)reaffirms the
			 commitment of the United States House of Representatives to the institution of
			 an annual National Day of Prayer.
			
